EA         RNEU         GENERAL
                                    XAS




                               June 18, 1969


Honorable Preston Smith                       Opinion No. M-422
Governor of Texas
Austin, Texas                                 Re:   Validity of Senate
                                                    Bill 416, Acts of the
                                                    61st Legislature, Re-
Dear Governor Smith:                                gular Session, 1969

          Your request for an opinion on the validity of Senate
Bill 416, Acts of the 61st Legislature, Regular Session, 1969,
providing for the creation of a Board of Regents for Stephen F.
Austin State College, poses the following questions:

          "1.    Is Section 1 of the act so inconsistent
                 as to invalidate the act in its entirety?

          "2 .   If not, is a six member or a nine member
                 board created and how are the members to
                 be appointed?"

          Section 1 of Senate Bill 416, Acts of the 61st Legis-
lature, Regular Session, 1969, reads as follows:

               "Section 1. (a) The control and manage-
          ment of Stephen F. Austin State College is
          vested in a board of nine regents, appointed
          by the governor with the advice and consent
          of the Senate.
               "(b) Rxcept for the initial appointees,
          members of the board shall hold office for
          terms of six (6) years expiring on January 31




                                    - 2110-
                                                                .




Honorable Preston Smith, Page 2 (W-422)



          of odd-numbered years. In making the
          initial appointments, the governor shall
          designate two for terms expiring in 1971,
          two for terms expiring in 1973, and two
          for terms expiring in 1975. Any vacancy
          shall be filled by appointment for the
          unexpired portion of the term. Not more
          than two (2) members of said Board of
          Regents shall be appointed from or be a
          resident of any one (1) State Senatorial
          District, and no member of the said board
          may be appointed from or be a resident of
          the county in which the University is
          located."

          It is noted that subdivision (a) above quoted provides
for a nine-member board while subdivision (b) provides for a six-
member board. Neither the caption of Senate Bill 416 nor the
emergency clause nor any other section of the Act indicates
whether the Legislature intended to create a nine or six-member
board. It is therefore impossible for this office to reconcile
the conflict contained in Section 1.

          Accordingly, we believe your questions are answered by
the principle of law announced in Southern Canal Comoanv vs. State
Board of Water Rnqineers, 159 Tex. 227, 318 S.W.2d 619 (19581,
wherein the Supreme Court of Texas stated:

         *Courts are reluctant to strike down a
         legislative act because of conflicting
         or vague provisions. The general rule
         is that inconsistencies will be resolved,
         if possible, in order to give effect to
         the dominant legislative intent manifested
         by a statute. 39 Tex.Jur. 205-208, Stat-
         utes, i% 110,111. But when the provisions
         of a statute are so inharmonious and con-
         flictinq as to render it imoossible of




                                -2111-
.    -




    Honorable Preston Smith, page 3 (M-422)



             execution. the courts have no alternative
             but to declare it inoperative and void.
             Hill County v. Sheppard, 142 Tex. 358, 178
             S.W.Zd 261; Hamrick v. Simpler, 127 Tex.
428, 95 S.W.2d 357; Walsh v. McConnell,
             Tex.Com.App., 273 S.W. 833: Dewrell v.
             Kearley, 250 Ala. 18, 32 So.Zd 812: 39 Tex.
             Jur. 43-44, Statutes, 3 21; 50 Am.Jur. 484,
             Statutes, 3 472; 82 C.J.S. Statutes 1368d,
             p.119.L' (Emphasis added.)

              You are therefore advised that it is our opinion the pro-
    visions of Section 1 are so inharmonious and conflicting as to
    render it impossible of construction and the provisions of Senate
    Bill 416, Acts of the 61st Legislature, Regular Session, 1969, are
    inoperative and void.


                                SUMMARY

              The provisions of Senate Bill 416, Acts of the 61st
         Legislature, Regular Session, 1969, creating a Board of
         Regents for Stephen F. Austin State College provides for
         a nine-member board and a six-member board. Its provi-
         sions, therefore, are so inharmonious and conflicting as
         to render such provisions void. Southern Canal Company
         vs. State Board of Water Rnsineers, 159 Tex. 227, 318
S.W.2d 624.




         Prepared by John Reeves
         Assistant Attorney General




                                      -2112-
Honorable Preston Smith, page 4 (M-422)



APPROVED:
OPINION COMMITTEE

Robert C. Crouch
Houghton Brownlee
John Grace
Roger Tyler
Roland Allen

Hawthorne Phillips
Executive Assistant




                            - 2113-